DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with WHITNEY BLAIR on 06 MAY 2021.
The application has been amended as follows: 


15-17. (Canceled)

18. (Currently Amended) The catheter system of claim [[15]] 24, wherein the extension further comprises an elongated tubular element disposed between the distal end and the proximal end of the extension.

19. (Currently Amended) The catheter system of claim [[15]] 24, wherein the extension further comprises a grip portion disposed between the distal end and the proximal end of the extension, wherein the grip portion comprises one or more wings or one or more protrusions.



24. (New) The catheter system of claim 7, further comprising the extension, wherein the extension includes a proximal end and a distal end, and wherein the distal end of the extension includes the first cantilever arm, the second cantilever arm, and the insertion feature.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the above amendments include new limitations directed toward positively requiring the “extension” to comprise part of the claimed workpiece (see Clm. 24) and includes claims directed toward specific feature(s) of the “extension”. The prior art fails to disclose, suggest, or otherwise render obvious the specific arrangements for a catheter introducer system for using a shielded needle to introduce a catheter adapter for receipt of a catheter extension, wherein the adapter comprises, inter alia, first and second grooves having an adhesive contained therein configured to adhesively receive to corresponding cantilevered arms of the extension, whereby the grooves are provided proximate respective first and second slots having respective first and second proximal openings such that a proximal lumen opening for receipt of the insertion feature of the extension lies on a proximal face, the proximal lumen opening being located an uninterrupted distance between the first and second openings.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/10/2021